DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 23 February 2021. 
Claims 1, 10, 11, 19 and 20 were amended. Claims 1-6, 10-16, 19, and 20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10-16, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims not listed below are rejected for dependency.

one or more clusters.” Applicant’s remarks identify [0048] and [0049] as support for the amendments at large. The most relevant portion of these disclosures state: 
[0049] According to another example, if a number of operators or customers on mobile computing devices in A > Num_Customers threshold, an embodiment of the present invention may cluster the operators or customers in A to n clusters (C1, C2, ..., Cn). An embodiment of the present invention may then identify a customer at the center of each cluster - RepCustCi, An embodiment of the present invention may identify one or more characteristics, such as age, gender, income, and/or prior purchasing behavior data, of customer RepCustCi. An embodiment of the present invention may identify and rank offers or deals in the deals database 14 based on one or more characteristics, such as prior purchasing behavior age, gender, and/or income data by way of example only, associated with the operator or customer RepCustC, in the center of each cluster.

The above disclosure suggests clustering users into clusters. It does not disclose or appear to contemplate clustering users into a single cluster. As such, this disclosure does not appear to support clustering users into one cluster. The remainder of the original disclosure similarly fails to support the identified limitation. Because the claims include a non-original limitation which does not appear to be supported by the original disclosure, one of ordinary skill in the art would not conclude that applicant was in possession of the claimed invention at the time of filing. As such the claims are rejected for failing to comply with the written description requirement. Claims 11 and 19 are similarly rejected. 
Examiner notes that this rejection could be resolve by amending the claims to recite “clustering the number of customers into clusters.”

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10-16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 1 recites “determine whether the number of customers exceeds the threshold and if so, then clustering the number of customers into one or more clusters such that a first customer is identified at a center of each cluster and the one or more customer characteristics the first customer are identified.” One of ordinary skill in the art would not be able to parse the identified limitation and its meaning would be unclear to one of ordinary skill in the art. Due to the lack of clarity in the identified limitation, one of ordinary skill in the art would not be able to determine the scope of the claim, rendering the claim indefinite. Claims 11 and 20 are similarly rejected. 
	For the purposes of examination, the limitation will be interpreted as “the one or more customer characteristics of the first customer are identified.”

Claim 1 recites “the one or more electronic offers are ranked based on the one or more characteristics.” It would be ambiguous to one of ordinary skill in the art whether the antecedent for “the one or more characteristics” is “one or more characteristics associated with the customer of the mobile device” or “one or more customer characteristics [of] the first customer.” Because the meaning of the claim is ambiguous, the claim would be unclear to one of ordinary skill in the art, rendering the claim indefinite. Claims 11 and 20 are similarly rejected.
	For the purposes of examination, the former interpretation will be used. 

Claim 1 recites “clustering the number of customers into one or more clusters such that a first customer is identified at a center of each cluster.” The specification does not define what it means to be “at a center” of a cluster. Note that the limitation does not require that the user be at the center of each cluster. It would be ambiguous to one of ordinary skill in the art whether the limitation requires the clustering to produce clusters with a user at each centroid’s cluster, or whether the limitation requires clustering customers and the identifying a center user near the centroid of the cluster. Because the 
For the purposes of examination, the latter interpretation will be used.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 10-16, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11, which is representative of claims 1 and 20, recites in part: a method for providing an offer, the method comprising: receiving, a request to initiate an electronic transaction from a customer; determining, a location of the customer that initiated the electronic transaction; identifying, one or more merchants within a predetermined distance from the determined location of the customer; identifying, one or more electronic offers for the identified one or more merchants based on one or more characteristics associated with the customer and based on a threshold number of customers within the predetermined distance, such that if the number of customers is less than or equal to the threshold than the one or more offers are based on the one or more customer characteristics and if the number of customers exceeds the threshold then the number of customers is clustered into one or more clusters such that a first customer is identified at a center of each cluster and the one or more customer characteristics of the first customer are identified and the one or more offers are ranked based on the one or more characteristics, the one or more customer characteristics comprising one or more of prior purchasing behavior, age, gender, income data, and demographic data; transmitting, the identified one or more electronic offers to the customer that initiated the financial transaction; the one or more electronic offers comprises a time expiration to claim the offer; and receiving a customer action responsive to the received one or more electronic offers. These concepts plainly set forth a concept of analyzing user information and managing the distribution of an offer campaign, which is plainly a marketing behavior or activity. As such, the claims describe a concept that falls within the 
	Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate the abstract idea into a practical application. Claim 11 recites the additional element of a computer processor and a recommendation engine. Claim 1 recites the additional element of a system comprising: a memory and a recommendation engine, comprising a computer processor. Claim 20 recites the additional element of a non-transitory machine readable medium. These elements are all recited at a high level of generality and are interpreted as generic computing devices which are used to implement the abstract idea. Under the 2019 PEG, a generic computing device used to implement an abstract idea does not integrate the abstract idea into a practical application. The claims also recite the additional elements of a mobile application executing on a mobile device and transmitting via an electronic communication network. However these additional elements, when considered individually and as a combination with each other and the generic computing device, do not reflect any improvement to technology, do not implement the abstract idea with a particular machine, and do not meaningfully limit the implementation of the abstract idea. Instead, these additional elements, when considered individually and as a combination with each other and the generic computing device, only generally link the abstract idea to technological environment involving mobile device computing. There are no further additional elements. As such, the additional elements do not integrate the abstract idea into a practical application. Therefore the claims are determined to be directed to an abstract idea. 
	In Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite additional elements which are interpreted as a generic computing device used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional elements of a mobile application executing on a mobile device and transmitting via an electronic communication network. However, MPEP 2106 notes that transmitting data over a network is a 
	Dependent claims 2-6, 10, 12-16, and 19 further narrow the concept of the abstract idea, but the claims continue to recite an abstract idea. The previously identified additional elements continue to fail to either integrate the abstract idea into a practical application of amount to significantly more. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. (US 2018/0375960 A1) in view of Loomis (US 2018/0005260 A1), Chan et al. (US 2008/0243815 A1), and Johnston et al. (US 2012/0323725 A1).

Regarding Claim 1, 11, and 20: Greene discloses a system for generating relevant deals, the system comprising: a memory component; and a recommendation engine, comprising a computer processor, the recommendation engine coupled to the memory component (See at least [0004]) and configured to:
determine a location of the mobile device (the system may monitor the location of the mobile device of the user (e.g., monitor global positioning system (GPS) information, identify locations of Internet networks (e.g., Wi-Fi) that the user is accessing, and the like). See at least [0088]). 
identify one or more merchants within a predetermined distance from the determined location of the mobile device (Once the system determines that the mobile device is within a predetermined distance of the offer or merchant location, then the system may be prepared to carry out the rest of block 412 and provide the offer to the user via the third party application. See at least [0088])
identify one or more electronic offers for the identified one or more merchants based on one or more characteristics associated with the customer of the mobile device, the one or more customer characteristics comprising one or more of prior purchasing behavior, age, gender, income data, and demographic data (the system determines offer information associated with an offer based on a user profile, where the offer enables the user to receive a discount or rebate on a purchase from a merchant associated with the resource entity. As described above, the user profile comprises 
transmit the identified one or more electronic offers to the mobile device (At block 240 in FIG. 2, when a user 4 qualifies for supplemental resources the resource entity may provide a notification to a computing device of the user 4 regarding the supplemental resources. See at least [0047]). 
the one or more electronic offers comprises a time expiration to claim the offer (In some embodiments, when an interaction is processed by the resource entity at a time in the future (e.g., at settlement time or processing time after the interaction is entered), the system determines whether the supplemental resources are still active and whether the supplemental resources are still valid with respect to both the user 4 and the interaction entity interacting with the user 4. This post-transaction process may be referred to as a supplemental resource reconciliation process. The supplemental resources are still active if the supplemental resources have not been revoked by at least one of the resource entity or the interaction entity, and/or if the supplemental resources have not expired. See at least [0051]. Also: In some embodiments, the offer is available for a certain amount of time (either in general or with respect to the date and time that the offer was selected by the user). See at least [0096]). 
receive a customer action responsive to the received one or more electronic offers (As illustrated by block 250, regardless of how the supplemental resources are presented, an indication of an action is received regarding the one or more supplement resources accepted by or for the user 4. The user 4 may take an action by accepting one or more of the supplemental resources presented to the user 4. See at least [0048]). 

Greene does not appear to disclose receiving a request to initiate an electronic transaction from a mobile device associated with a customer, or determining a location of the mobile device that initiated the electronic transaction, or transmitting the identified one or more electronic offers to the mobile device that initiated the electronic transaction. 
However, Loomis teaches:
receiving a request to initiate an electronic transaction from a mobile device associated with a customer (Once the card data is stored, a user of wireless device 105 may use the card data in a transaction at a first merchant location (Step 330). According to some embodiments, wireless device 105 can be configured to communicate with a computing system of a merchant (e.g., first merchant system 104, second merchant system 106). The computing system of the merchant may include a POS terminal. FIG. 6 shows one embodiment of wireless device 105 communicating with POS terminal 630, which may, in some embodiments, be part of a computing system of a merchant (e.g., first merchant system 104, second merchant system 106). See at least [0047]. Also: Once POS terminal 630 has received payment information, such as account information for a credit card, POS terminal 630 may transmit the payment information in a secure format over a network (not shown) in a process that is consistent with a typical purchase transaction, such as that involving a credit card. In such a credit card transaction, for example, once an external server (not shown) verifies and approves the credit card transaction, authorization for the transaction may be sent over the network to POS terminal 630. See at least [0048]. Also: wireless device 105 can be used to purchase goods or services in a wireless transaction. During a transaction, a user may make a secured payment with wireless device 105. In such a transaction, card data stored on wireless device 105 may be transmitted by, for example, RFID chip 250 to a nearby RFID reader associated with a merchant, such as first merchant system 104 or second merchant system 106. See at least [0037]). 
determining a location of the mobile device that initiated the electronic transaction (a requesting computing system (such as wireless device 105) may send a request, via the API, to merchant location system(s) 103 including its current location. See at least [0027]). 
transmitting the identified one or more electronic offers to the mobile device that initiated the electronic transaction (The wireless device may then receive an offer for a discount at Lowe's, a second merchant location, for a complementary product to the product that was purchased at Home Depot.RTM.. See at least [0020]). 


Greene does not appear to disclose identifying one or more electronic offers based on a threshold number of customers using mobile devices within the predetermined distance; determine whether the number of customers is less than or equal to the threshold and if so, then the one or more electronic offers are based on the one or more customers characteristics; determine whether the number of customers exceeds the threshold and if so, then clustering the number of customers into one or more clusters. 
	Chan teaches identifying one or more electronic recommendations based on a threshold number of elements; determine whether the number of elements is less than or equal to the threshold and if so, then the one or more recommendations are based on the element characteristics; determine whether the number of elements exceeds the threshold and if so, then clustering the number of elements into one or more clusters and the one or more electronic recommendations are ranked based on one or more characteristics (As depicted in block 32, the computer system may then determine whether the collection is sufficiently large (e.g., at least 40 items) to apply a clustering analysis. If it is not, the entire collection may be used as the recommendation sources … Assuming the collection is sufficiently large, an appropriate clustering algorithm is used to subdivide the collection into multiple clusters (block 36). See at least [0049]. Also: the selected source items are used to generate recommendations for the target user. … The 
Greene and Loomis suggests a system which users user characteristics to determine offers for users, upon which the claimed invention’s selective clustering of users can be seen as an improvement. However, Chan demonstrates that the prior art knew of selectively applying cluster analyses when the sample data set is sufficiently large, and using those analyses to select content to provide to a user. One of ordinary skill in the art could have easily applied the techniques of Chan to the system of Greene and Loomis, such that a cluster analysis would be applied when there were sufficient numbers of users to warrant a cluster analysis. Further, one of ordinary skill in the art would have recognized that such an application of Chan would have predictably resulted in an improved system which could more efficiently handle customer data when there are a large number of users to receive an offer. As such, the application of Chan would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Greene and the teachings of Loomis and Chan.

Greene does not appear to disclose a first customer identified at the center of each customer and the one or more customer characteristics of the first customer are identified. 
Johnston teaches clustering a number of customers into one or more clusters such that a first customer is identified at a center of each cluster and the one or more customer characteristics the first customer are identified (at block 220, once suitable values of user-to-user similarity are found, the clustering algorithm may group users into like-minded clusters. For example, various clustering methods may be utilized. See at least [0065]. Also: At block 230, composite critic values may be generated. For example, the composite critic generator 130 may generate critic values by averaging the interest values of all users for each item in each group and substituting a special value for those items having zero or a small number of ratings. …  averaging the values may include simple averaging and/or weighted averaging. In some embodiments, weighted averaging may assign greater weight to ratings of users in the cluster who are closest to the centroid or exemplar of the cluster. See at least [0067]). 
Greene, Loomis, and Chan suggests a system which provides offers to users based on their location and which clusters user based on the number of users. Johnston teaches clustering users and 

Regarding Claim 2 and 12: Greene in view of Loomis, Chan, and Johnston teaches the above limitations. Additionally, Greene discloses wherein the time expiration to claim the offer is dependent on the corresponding electronic offer (In some embodiments, when an interaction is processed by the resource entity at a time in the future (e.g., at settlement time or processing time after the interaction is entered), the system determines whether the supplemental resources are still active and whether the supplemental resources are still valid with respect to both the user 4 and the interaction entity interacting with the user 4. This post-transaction process may be referred to as a supplemental resource reconciliation process. The supplemental resources are still active if the supplemental resources have not been revoked by at least one of the resource entity or the interaction entity, and/or if the supplemental resources have not expired. See at least [0051]).

Claims 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. (US 2018/0375960 A1) in view of Loomis (US 2018/0005260 A1), Chan et al. (US 2008/0243815 A1), and Johnston et al. (US 2012/0323725 A1), and further in view of Bell et al. (US 2018/0357591 A1).

Regarding Claim 3 and 13: Greene in view of Loomis, Chan, and Johnston teaches the above limitations. Greene does not appear to disclose wherein the time expiration to claim the offer is less than one hour. 
	However, Bell teaches wherein the time expiration to claim the offer is less than one hour (“Offer Expires in 2:00 Minutes” See Fig. 5A).
	Greene, Loomis, Chan, and Johnston suggest time limited offers, which differs from the claimed invention by the substitution of Greene’s unstated time limit for a time limit of less than an hour. However, Bell demonstrates that the prior art already knew of time limits less than an hour. One of ordinary skill in the art could have trivially substituted Bell’s time limit for Greene’s time limit. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would provide offers that have to been accepted quickly to be used. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Greene and the teachings of Loomis, Chan, Johnston, and Bell. 

Regarding Claim 4 and 14: Greene in view of Loomis, Chan, and Johnston teaches the above limitations. Greene does not appear to disclose wherein the customer action comprises a save action and a skip action. 
	However, Bell teaches wherein the customer action comprises a save action and a skip action (FIG. 5A provides an example of an offer notification on the participant client device 13. See at least [0057]. Also: The user has the options of accepting the offer, declining the offer, or forwarding the offer. See at least [0057]). 
Greene, Loomis, Chan, and Johnston suggest time limited offers, upon which the claimed invention’s forcing the user to accept or decline an offer can be seen as an improvement. However, Bell demonstrates that the prior art already knew of forcing a user to either accept an offer or decline an offer, and that these techniques were known within the context of location based mobile device offers. One of ordinary skill in the art could have easily applied the techniques of Bell to the system of Greene, Loomis, Chan, and Johnston. One of ordinary skill in the art would have recognized that the application of Bell would have predictably resulted in an improved system which would force users to respond to merchant 

Regarding Claim 5 and 15: Greene in view of Loomis, Chan, Johnston, and Bell teaches the above limitations. Additionally, Bell teaches wherein the save action saves the corresponding electronic offer for redemption by the customer (FIG. 5A provides an example of an offer notification on the participant client device 13. See at least [0057]. Also: The user has the options of accepting the offer, declining the offer, or forwarding the offer. See at least [0057]. Also: If one of the offers is accepted, the courier may receive an instruction to deliver one or more other items to a location associated with the client device from which the offer was accepted. See at least [0012]). The motivation to combine Greene, Loomis, Chan, Johnston, and Bell is the same as explained under claim 4 above, and is incorporated herein.  

Regarding Claim 6 and 16: Greene in view of Loomis, Chan, Johnston, and Bell teaches the above limitations. Additionally, Bell teaches wherein the skip action removes the corresponding electronic offer (FIG. 5A provides an example of an offer notification on the participant client device 13. See at least [0057]. Also: The user has the options of accepting the offer, declining the offer, or forwarding the offer. See at least [0057]. Also: For example, if offers sent to the participant client devices 13 and 15 are declined, then the process 300 may proceed back to reference numeral 306 to identify other participant client devices to which offer notifications may be sent. See at least [0068]). The motivation to combine Greene, Loomis, Chan, Johnston, and Bell is the same as explained under claim 4 above, and is incorporated herein.  

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. (US 2018/0375960 A1) in view of Loomis (US 2018/0005260 A1), Chan et al. (US 2008/0243815 A1), and Johnston et al. (US 2012/0323725 A1), and further in view of Hu et al. (US 2019/0147469 A1).

Regarding Claim 10 and 19: Greene in view of Loomis, Chan, and Johnston teaches the above limitations. Greene does not appear to disclose wherein the one or more electronic offers are further determined based on applying a similarity matrix and a clustering algorithm to merchant data to identify a plurality of merchant customers.
Hu teaches wherein the one or more offers are further determined based on applying the similarity matrix and a clustering algorithm to merchant data to identify a plurality of merchant clusters (To achieve these and other advantages and in accordance with the purpose of the disclosed subject matter, as embodied and broadly described, a computer-implemented method for generating location based merchant clusters based upon monitored consumer transaction activity is disclosed. See at least [0005]. Also: For purpose of illustration and not limitation, the method can include determining, by the processor, match scores of different regional merchant clusters for each of the different geographic regions against the reference cluster. Comparing each regional merchant cluster against the reference cluster can include generating, by the processor, a reference vector and a regional vector for each of the different geographic regions. The regional vector can include match scores of the merchant clusters for each corresponding geographic region. Comparing each regional merchant cluster against the reference cluster also can include performing, by the processor, a dot product of the reference vector and the regional vector for each geographic region to generate a similarity matrix for each geographic region and determining, by the processor and from the similarity matrix, the cluster labeling scheme for each geographic region. The cluster labeling scheme can be determined by identifying, by the processor, the cluster labeling scheme that maximizes the dot product values in the similarity matrix. See at least [0007]. Also: By using such normalized regional merchant clusters, merchants and/or advertisers can find the appropriate target consumers and/or geographic regions for their local stores' promotion and advertisement. See at least [0045]).
Greene, Loomis, Chan, and Johnston suggests a system which provides users offers and performs user clustering, upon which the claimed invention’s use of merchant clustering can be seen as an improvement. However, Hu demonstrates that the prior art already knew of merchant clustering to determine offers for users. One of ordinary skill in the art could have easily applied the techniques of Hu to the system of Greene, Loomis, Chan, and Johnston. Further, one of ordinary skill in the art would have 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in office action dated 11 June 2020. 
	
Response to Arguments
Applicant’s Argument Regarding 112(b) Rejections of claim 19: Applicant has amended the claim.  
Examiner’s Response: Applicant's amendments filed 23 February 2021 have been fully considered and they resolve the identified issue. The prior rejection under 112(b) is withdrawn. 

Applicant’s Argument Regarding 101 Rejections of claims 1-6, 10-16, and 19-20: 
The office relies upon claim 11 as allegedly being representative. Applicant respectfully disagrees. Claim 11, and its dependents, are method claims whereas claim 1, and its dependents are system claims. Claim 20 is a non-transitory machine-readable medium. Thus, these claims differ in both content and scope. 
The office is ignoring the differences between claims 1, 11, and 20. 
The present claims are similar to Example 42 in the 2019 PEG’s subject matter eligibility examples. Claim 1 recites “a method for transmission of notifications when medical records are updated.”  Example 42 goes on to state that the claim is integrated into a practical application because the additional elements “recite a specific improvement over prior art systems.” Here, like example 42, the present claims recite a specific improvement over prior art systems. 
The claims provide a specific improvement over prior art systems because (as noted in [0020] of the specification) “[t]he innovative system and method moves customers from fixed promotions to personalized promotions.”
The office alleges that the claimed embodiments are closer to Example 42 claim 2 than claim 1. See office action at 16. Applicant respectfully disagrees. Example 42 claim 2 is hardly analogous as it merely recites three simple steps of a method. The pending claims provide functionality beyond mere access, updating, and storing of records. 
The office alleges that “[i]t is unclear how the claimed invention ‘moves customers from fixed promotions to personalized promotions’ or whether this is even a technical improvement. Yet the claim elements plainly recite providing customers with personalized promotions. For example, the claims recite “identify one or more electronic offers for the identified one or more merchants based on one or more characteristics associated with the customer of the mobile device.” This is more than providing a fixed promotion to a customer via a mobile device. 
The claims recite a specific combination of elements. The Office provides a cursory analysis that fails to even consider the specific recited elements. 
Examiner’s Response: Applicant's arguments filed 23 February 2021 have been fully considered but they are not persuasive.
Claim 11’s method is closely related to claim 1’s system and claim 20’s medium. For the purposes of the rejection, the claims are close enough to be considered together. Simply identifying minor differences in claim scope is insufficient to demonstrate there is an issue with the analysis.
Applicant’s assertion is plainly incorrect. The office action very clearly recognizes the differences in the independent claims through the identification of the differing, but equivalent, additional elements of the independent claims under the Prong Two analysis. 
The present claims appear to be more analogous to Example 42 Claim 2 than Example 42 Claim 1. Example 42 Claim 2 is identified by the guidance as ineligible. 
It is unclear what it means to “move[] customers from fixed promotions to personalized promotions.” However, Examiner notes that “tailoring content” has been previously identified by the CAFC as an abstract idea. See at least Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015).
Example 42, Claim 1 is more analogous to the present claims because the present claims lack additional elements analogous to those identified in Example 42, Claim 2. Further, the present claims, 
Examiner notes that applicant’s arguments do not expressly characterize what it means to “move[] customers from fixed promotions to personalized promotions.” Applicant appears to be implying that identifying offers based on user characteristics corresponds to “mov[ing] customers from fixed promotions to personalized promotions.” One of ordinary skill in the art would not understand targeted delivery of content to be “personalized” content. The present claims do not appear to relate to personalization (i.e., designing or producing something to meet someone’s individual requirements). Further, applicant’s arguments does not address how their purported “technical improvement” has been previously identified as an abstract idea. 
The analysis of Step 2B of the Mayo/Alice analysis considers the additional elements of the claims. The office’s analysis of the claim follows this framework, and considers the limitations clearly articulated by the rejection as additional elements. Applicant’s argument does not address this determination. Further, applicant’s assertion that the claims “clearly recite significantly more” is conclusory. 

Applicant’s Argument Regarding 103 Rejections of claims 1-6, 10-16, 19, and 20: The cited art, taken alone or in combination, fails to disclose the elements of the amended claims. 
Examiner’s Response: Applicant's arguments filed 23 February 2021 have been fully considered but they are rendered moot by the amendment of claims 1, 11, and 20. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515.  The examiner can normally be reached on M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bion A Shelden/             Examiner, Art Unit 3681                                                                                                                                                                                           	2021-05-20